Citation Nr: 1600959	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  14-31 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an initial compensable rating for varicose veins, right leg.

2. Entitlement to an initial compensable rating for varicose veins, left leg.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1952 to March 1955.

This matter comes before the Board of Veterans' Affairs (VA) on appeal from a March 2013 rating decision of the Regional Office (RO) in Reno, Nevada.  That rating decision implemented the December 2012 Board decision, which awarded service connection for varicose veins of both legs.
The Board notes that the Veteran initially disagreed with the effective date assigned for varicose veins and such was considered in the September 2014 Statement of the Case (SOC).  See June 2013 Statement.  However, in his September 2014 substantive appeal, the Veteran stated that he agreed with finding in the September 2014 SOC that an earlier effective date for varicose veins was not warranted.  Thus, that issue is not before the Board.

The Board also notes that while the Veteran stated that he would ask to appear personally before the Board when filing a substantive appeal, see June 2013 Statement, he expressly declined a hearing before a member of the Board in his subsequent September 2014 substantive appeal.

While the September 2014 SOC addressed varicose veins of the left and right leg as a single issue, the Board has bifurcated the issue as service connection was granted for each leg separately.  Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); see also 38 C.F.R. § 4.104, Diagnostic Code 7120 (separately evaluate varicose veins of each extremity). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Varicose veins, left leg, are asymptomatic and visible; intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery is not shown.

2. Varicose vein, right leg, are asymptomatic and visible; intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery is not shown.

CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for varicose veins, left leg, are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 (2015).

2. The criteria for an initial compensable rating for varicose veins, right leg, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.  In any event, the Veteran received appropriate VCAA notice through a letter dated May 2009, which informed him of the evidentiary requirements of service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The duty to notify is accordingly met.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All post-service treatment records and reports identified by the Veteran have been obtained.  In May 2012, the Veteran was afforded a VA examination to determine the severity of his varicose veins.  The Board finds that this examination is adequate for the purposes of the evaluating the Veteran's varicose veins, as it involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided findings responsive to the applicable rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the duty to assist is also satisfied.

Merits

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Under Diagnostic Code 7120, varicose veins are rated as follows: 0 percent disabling for asymptomatic palpable or visible varicose veins; 10 percent disabling for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery; 20 percent disabling for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema; 40 percent disabling for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; 60 percent disabling for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; and 100 percent disabling for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120.  The Note to Diagnostic Code 7120 explains that the evaluations are for involvement of a single extremity and if more than one extremities is involved, evaluate each extremity separately and combine (under § 4.25), using the bilateral factor (under § 4.26).

The Veteran was afforded a VA examination in May 2012.  There, he was diagnosed with varicose veins of the bilateral lower extremities.  The examiner noted that the Veteran's varicose veins were visible and asymptomatic.  No other abnormalities were noted.  The examiner stated that the Veteran's varicose veins do not impact his ability to work.

The Board notes a host of other treatment records.  Those records, however, are related to the Veteran's neuropathy.  At issue here is the severity of the Veteran's service-connected varicose veins, not neuropathy.  Indeed, the Veteran has sought service connection for neuropathy, but such has not been awarded.  See October 2009 Rating Decision.  As such, those records are not relevant to the determination of the severity of the Veteran's varicose veins under Diagnostic Code 7120.  There are no treatment records pertaining to the Veteran's varicose veins.

As such, compensable ratings for the Veteran's varicose veins are not warranted.  There is no evidence that the Veteran's varicose veins are symptomatic.  Indeed, the only evidence related to the severity of the Veteran's varicose veins is the report of the May 2012 VA examination.  There, the examiner stated that varicose veins were visible and asymptomatic.  Further, there is no evidence that varicose veins result in intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery, as required for a 10 percent rating under Diagnostic Code 7120.  There is also no evidence of stasis pigmentation, eczema, ulceration, subcutaneous induration, or other more severe symptomatology for higher ratings under Diagnostic Code 7120.  Thus, compensable ratings are not warranted.

The Board acknowledges the Veteran's contention that the Board awarded the Veteran a five percent disability rating when it awarded service connection in December 2012.  See September 2014 VA Form 9.  In that decision, however, the Board merely awarded service connection and did not assign disability ratings for the Veteran's varicose veins.  Critically, the Board is prohibited from assigning disability ratings in the first instance.  See Disabled Am. Veterans (DAV) v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).  The Veteran is correct that the Board awarded the complete benefit sought on appeal-namely service connection for varicose veins.  The Veteran's assertion that the Board, at any point, awarded a five percent rating for varicose veins is simply incorrect.

Further, the Board acknowledges the Veteran's argument that he was told that he would receive a 5 percent disability for varicose veins.  See May 2013 Notice of Disagreement.  The Board does not doubt the Veteran's recollection.  However, simply because the Veteran was told, in the 1950s, he would receive a certain disability rating should service connection be awarded is immaterial.  Rather, as discussed above, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  As explained above, the criteria for compensable disability ratings under Diagnostic Code 7120 have not been met at any point during the appeal period.  Without a showing that the applicable criteria are met, there is no basis for the award of compensable ratings for varicose veins, in spite of what the Veteran was told following service.

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected varicose veins.  The Veteran's disabilities are manifested by visible varicose veins, which are asymptomatic.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability pictures exhibit other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record indicates that varicose veins cause no functional impairment, let alone any impact on the Veteran's ability to work.  See May 2012 VA Examination Report.  The issue of entitlement to a TDIU is accordingly not reasonably raised by the record.


ORDER

An initial compensable rating for varicose veins, right leg, is denied.

An initial compensable rating for varicose veins, left leg, is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


